DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is in response to the applicant’s request for continued examination filed on 11/30/2020. Claims 1, 3, 10, 12, and 16-18 have been amended. Claims 1-20 are currently pending and have been examined.

Claim Objections
Claims 1-11 are objected to because of the following informalities:  Claim 1 recites “determining text data for a use with the audio handshake request.” Examiner believes that the applicant meant to say ‘determining text data for [[a]] use with the audio handshake request.’  Appropriate correction is required and appreciated.

Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably 
Claim 1 recites “wherein the account identifier is absent from the additional audio communication.” 
	Examiner has reviewed the specification and considers that the applicant has not sufficiently described in the specification where ‘the account identifier is absent from the additional audio communication.’ The applicant’s description actually recites the opposite. Applicant recites that the additional communication clearly includes the account information [0043] “Other applications 114 may also include additional communication applications, such as email, texting, voice, and IM applications that allow a user to send and receive emails, calls, texts, and other notifications through network 170. In various embodiments, other applications 114 may include financial applications, such as banking, online payments, money transfer, or other applications, which may be utilized to maintain a user account with transaction processor server 150 (see further [0053]).”
Independent Claims 12 and 18 recite similar features in different forms, and are therefore rejected under the same rationale. Claims dependent upon the rejected independent claims are also rejected.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
one of:
	“transmitting the audio communication to a server hosting the website for 
	processing 
	or 
	decoding the encrypted password from the audio communication; 
	decrypting the password from the encrypted password; 
	or 
		entering the password to the field of the authentication page.” 
	Examiner considers that one of ordinary skill in the art would be unclear as to if the applicant meant to include another “or” between “decoding the encrypted password from the audio communication” and “decrypting the password from the encrypted password” or if the applicant meant to include two different sets of options, each including its own ‘or’ statement or something else. Examiner considers that the phrase “one of” in the preamble creates a lack of clarity and causes the claims to become indefinite. For purposes of compact prosecution, Examiner will consider that the applicant meant to say “one of each of the following two options.”

	Claim 17 recites: “the transmitting the limited use passcode comprises: encrypting the limited use passcode after the receiving the limited use passcode.” 
	Examiner considers that one of ordinary skill in the art would be unclear what the applicant intends by ‘transmitting comprises encrypting after receiving (the limited use passcode). Examiner considers that the phrase ‘limited use passcode’ being transmitted, encrypted after receiving causes the claims to become indefinite. 
	Further, applicant states on page 9 of the response dated 11/30/2020 that: 


	For purposes of compact prosecution, Examiner will consider that the applicant meant to say ‘transmitting the first ultrasonic signal comprises: encrypting the handshake request for the first ultrasonic signal after the receiving the limited use passcode.’

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C.
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the
statutory basis for the rejection will not be considered a new ground of rejection if the prior art
relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459
(1966), that are applied for establishing a background for determining obviousness under 35
U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
nonobviousness.

Claims 1, 5-12, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hubner, et al (US20150089607) “Hubner” and further in view of SA (CN201310552818).

Regarding claim 1, Hubner teaches: A first user device system comprising: 
	an audio output component; 
	an audio input component; 
	a non-transitory memory; and 
	one or more hardware processors coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the first user device system to perform operations comprising: ([0072] a speaker; [0024] a microphone; [0112] random access memory “RAM"; and [0112] RAM storing information and instructions to be executed by the processor)
	determining an authentication request for authentication of an account from a user through a website; ([0018], [0054], an authentication platform receives from a user device a request for a one-time password for authenticating a user at a relying party device, where the request is prompted when a user attempts to log into a system via a browser)
	in response to the determining, displaying an authentication page for a two-factor authentication process on the website, wherein the authentication page comprises a field for entry of a password generated for the two-factor authentication process, and wherein ([0014], [0018], [0023], Examiner notes that one of ordinary skill in the art, after reading the reference would understand that when a user attempts 
	the password authenticates a use of the account using the two-factor authentication process; ([0013], [0014], Examiner notes that one of ordinary skill in the art, after reading the reference would understand that the OTP that is used in conjunction with other authentication factors is a password that is valid for only one bank account transaction)
	in response to displaying the authentication page, receiving, from the website, request data (user submits) for an audio handshake request to process a device handshake between the first user device system and a second user device system, wherein ([0017], [0023], [0066], Examiner notes that one of ordinary skill in the art, after reading the reference would understand that the information appliance device operating as a user device using a browser (displaying the authentication page) submits authentication credentials to the platform, and receives (processing an audio handshake request) an audio machine-transferrable one-time password code)
	the request data comprises an account identifier for the account encoded into the audio handshake request, and wherein ([0023] Examiner notes that one of ordinary skill in the art, after reading the reference would understand that when the user submits the user ID at the user device 101. At this point, the system 100 recognizes the user ID, creates a one-time password, and sends the OTP via a user's predefined, off-path channel to the user device 101)
	the account identifier causes the second user device system to broadcast an audio communication comprising the password encoded into the audio communication; ([0067], Examiner notes that one of ordinary skill in the art, after reading the reference would understand that the information appliance device includes an input interface that also receives an audio machine-transferrable one-time password code transferred from the user device (second user device)
	determining text data for a use with the audio handshake request that causes an activation of the second user device system in response to a detection of the text data by the second user device system; ([0068], [0071] Such databases can be utilize by information appliance device 107, the platform 119, the user device 101, and/or the relying party device 103 to determine subsequent machine-transferrable one-time password code forms for the user and/or the service)
	broadcasting, via the audio output component, the audio handshake request and the text data to cause the activation of the second user device system; ([0068], [0071], and [0078-0079] Communication interface 417 may be configured to send user profile information from the authentication platform 119, and to receive a one-time password from the platform 119)
	activating the audio input component for detection of the audio communication; ([0061] In step 307, the authentication platform 119 coordinates an activation of one or more sensors, one or more presentation modules, or a combination thereof for a delivery of the machine readable form from the user device 101 to the relying party device 103)
	Page 2 of 13Appl. No.: 16/008,314in response to the broadcasting, detecting (interacting and determining), from the audio input component, an additional audio communication in an environment of the first user device system, wherein ([0083] The presentation module 423 may also interact with input interface 401 for configuring (e.g., modifying) user profiles, as well as determining particular machine-transferrable one-time password codes that a user desires to use).
	the account identifier is absent from the [terminal] communication; ([0094] In addition to or in the alternative, the authentication process itself can be performed by the platform 119. Under this scenario, the terminal 109 does not perform the verification of the user itself, but merely supplies the machine-transferrable one-time password codes to the platform 119. As seen in FIG. 3, the platform 119 receives an authentication request, which may include the user specified machine-transferrable one-time password code form(s) and recognition information for the user. The platform 119 then retrieves the stored machine-transferrable one-time password code forms for the particular user in database 121)
	Examiner considers that one of ordinary skill in the art would understand from reading the reference that there are at least two different types of communication streams where one stream includes account data and the other does not. The one stream includes identifying data and the other merely includes the OTP.
	It would therefore be obvious to one of ordinary skill in the art, at the time of the instant application to modify Hubner to limit that amount of personally identifiable data transmitted over multiple data streams in order to protect the identity of user accounts from those who would attempt to gain unwanted access.
	detecting, from the audio input component, the audio communication comprising the password from the second user device system and the account identifier, wherein ([0094] In addition to or in the alternative, the authentication process itself can be performed by the platform 119. Under this scenario, the terminal 109 does not perform the verification of the user itself, but merely supplies the machine-transferrable one-time password codes to the platform 119. As seen in FIG. 3, the platform 119 receives an authentication request, which may include the user specified machine-transferrable one-time password code form(s) and recognition information for the user. The platform 119 then retrieves the stored machine-transferrable one-time password code forms for the particular user in database 121)
	the audio communication comprises the password encoded into the audio communication; and ([0013] As used herein, the term "machine-transferrable one-time password code" refers to any form of nonhuman-input communication wherein one or more one-time passwords are communicated, either in place of human-input one-time passwords, or together and in parallel with human-input one-time passwords…one or more audio signals (e.g., machine-generated sound, tone, volume, pitch, expression, pronunciation, pauses, accents, emphasis; and of course, periods of silence, etc.) of the one-time password "as is," scrambled, encrypted, etc. that is rendered via the user device, or another device (e.g., a smart phone, TV, set-top box, kiosk, rental media player, speaker, intercom, etc.) 
	processing the authentication request based on the audio communication without using the additional audio communication having the account identifier not included in the additional audio communication ([0069], [0072] Examiner notes that one of ordinary skill in the art, after reading the reference would understand that an additional module of the information appliance device separately or jointly performs audio machine-transferrable one-time password code conversion and/or recognition to enable authentication and/or identification).

Hubner does not explicitly teach ‘additional audio communication in regards to the account identifier being absent, however, SA, from a same or analogous art teaches:
	the account identifier is absent from the additional audio communication; (Abstract, The ATM help seeking terminal only determines information of a user, matches the information of the user with information of a bank account through database comparison, and password inputting and account number inputting are omitted; voice prompt and remote database are integrated, intelligentization and humanization are achieved, and the requirements of disabled people are met).

	In regards to claims 12 and 18, method claim 12 and system claim 18 correspond generally to system claim 1, and recites similar features in different forms, and therefore are rejected under the same rationale.

Regarding claim 2, Hubner teaches: The first user device system of claim 1, wherein the operations further comprise: 
	in response to receiving the audio communication, deactivating the audio input component; and ([0106]-[0107], Examiner notes that one of ordinary skill in the art, after reading the reference would understand that the control signals, based on captured audio signals, may cause a mobile device to become completely or partially deactivated or otherwise inoperable); and transmitting an acknowledgement audio communication to the second user device system, wherein the acknowledgement audio communication comprises a termination request that the second user device system end an audio listening process executing on the second user device system 
	transmitting an acknowledgement audio communication to the second user device system ([0105]-[0107], Examiner notes that one of ordinary skill in the art, after reading the reference would understand that the control signals, based on captured audio signals, may cause a mobile device to become completely or partially deactivated or otherwise inoperable, where the controller tracks and generates device usage logs).


Regarding claim 3, Hubner teaches: The first user device system of claim 1, wherein the 	password is encrypted using a shared secret between the first user device system and the second user device system ([0013] Examiner notes that one of ordinary skill in the art, after reading the reference would understand that the machine-transferrable one-time password codes (shared secrets) can include one or more images of the one-time passwords encrypted and watermarked (account identifier), where the images are on an account user’s device).

Regarding claim 4, Hubner teaches: The first user device system of claim 3, wherein the processing the authentication request comprises one of: 
	transmitting the audio communication to a server hosting the website for 
	processing 
	or 
	decoding the encrypted password from the audio communication; ([0020], [0045] Examiner notes that one of ordinary skill in the art, after reading the reference would understand that the machine-transferrable one-time password code is reverted to the OTP)
	decrypting the password from the encrypted password; 
	or 
	entering the password to the field of the authentication page ([0020], [0045] Examiner notes that one of ordinary skill in the art, after reading the reference would understand that the machine-transferrable encrypted one-time password code is reverted to the OTP; para), and [0023] entering the password to the field of the authentication page (the browser prompts the user for the received password).


Regarding claim 5, Hubner teaches: The first user device system of claim 1, wherein prior to the broadcasting the audio handshake request, the operations further comprise: 
	confirming the audio handshake request ([0067] Examiner notes that one of ordinary skill in the art, after reading the reference would understand that the information appliance device receives (audio handshake request) an audio machine-transferrable one-time password code transferred from a user device (second user device). [0085] Further, confirming the audio handshake request (the policy characteristics may include the access request context, whether (confirming the audio handshake request) the contexts are permitted by the respective policies and the details of a potential/actual validation of the access requests. [0090], [0091] Also that, transmitting a password transmission request for the password to the second user device system (following a request to the platform, the user device receives the machine readable one-time password which it transfers to a relying party).

Regarding claim 6, Hubner teaches: The first user device system of claim 1, wherein prior to the broadcasting the audio handshake request, the operations further comprise: 
	generating the audio handshake request using the account identifier and handshake data associated with an application on the second user device system ([0068] Examiner notes that one of ordinary skill in the art, after reading the reference would understand that the information appliance device stores the user profile information and associated authentication credentials and the captured audio machine-transferrable one-time password code for converting the codes back to one-time passwords).

Regarding claim 7, Hubner teaches: The first user device system of claim 1, wherein 
	the password is generated with a selected funding instrument for the use of the account on the website ([0013], [0026] Examiner notes that one of ordinary skill in the art, after reading the reference would understand that the machine-transferrable one-time 

Regarding claim 8, Hubner teaches: The first user device system of claim 1, wherein 
	the first user device system and the second user device system are both registered for the account through an online service provider ([0013], [0026] Examiner notes that one of ordinary skill in the art, after reading the reference would understand that the machine-transferrable one-time password code data is automatically generated and/or retrieved by the platform from the backend data and/or external information sources I associated with an online bank account).

Regarding claim 9, Hubner teaches: The first user device system of claim 1, wherein the processing the audio handshake request comprises: 
	broadcasting a first ultrasonic signal for the audio handshake request ([0059] Examiner notes that one of ordinary skill in the art, after reading the reference would understand that the machine readable form includes human inaudible tones (ultrasonic audio communication for the audio handshake request), one or more video clips, one or more patterns for modulating light emitting modules of the user device, or a combination thereof, and a delivery method of the machine readable form includes an audio presentation, a visual presentation, a transfer over local wireless means ,e.g., NFC, Bluetooth (broadcasting), radar, etc.).
	and wherein the receiving the audio communication comprises: 
	receiving a second ultrasonic signal for the audio communication ([0059] Examiner notes that one of ordinary skill in the art, after reading the reference would understand that the machine readable form includes human inaudible tones (ultrasonic audio communication for the audio handshake request), one or more video clips, one or more patterns 

Regarding claim 10, Hubner teaches: The first user device system of claim 1, wherein the processing the authentication request further comprises: 
	verifying that the audio communication is encrypted using the account identifier for the account, and wherein the account identifier is stored on the first user device system ([0013], [0076] Examiner notes that one of ordinary skill in the art, after reading the reference would understand that the machine-transferrable one-time password codes can include one or more images of ' the one-time passwords scrambled, encrypted, watermarked, where the images are stored on a user device, or another device, e.g., a smart phone, TV, set-top box, etc.).

Regarding claim 11, Hubner teaches: The first user device system of claim 1, wherein
	the password is a one-time use password randomly generated for the authentication request ([0060] Examiner notes that one of ordinary skill in the art, after reading the reference would understand that such machine-transferrable one-time password code data may be generated using randomness).

Regarding claim 12, Hubner teaches:  A method comprising: Page 4 of 13Appl. No.: 16/008,314
	receiving, using a mobile device, a limited use passcode for a two-factor authentication process during a checkout flow with an account for a website accessed by a separate computing device; ([0014], [0018], [0023], [0026], [0044], [0063] Examiner notes that one of ordinary skill in the art, after reading the reference would 
	detecting audio data from the separate computing device that causes an activation of the mobile device; (Fig. 6A and 6B, Item 621, [0097]-[0098] Examiner notes that one of ordinary skill in the art, after reading the reference would understand that once the signal is received, the separate computing device causes activation (execute instructions and process information)
	activating an audio detection component of the mobile device based on the detecting the audio data, wherein the audio detection component is configured to detect ultrasonic signals; ([0105]-[0107] Examiner notes that one of ordinary skill in the art, after reading the reference would understand that the control signals, based on captured audio signals, may facilitate remotely configuring, modifying, and/or utilizing one or more audio features, options, settings of the mobile device where the controller tracks and generates device usage logs)
	receiving, using the audio detection component of the mobile device, a first ultrasonic signal, wherein the first ultrasonic signal comprises audio communications with the separate computing device; ([0105]-[0107] Examiner notes that one of ordinary skill in the art, after reading the reference would understand that the control signals, based on captured audio signals, may facilitate remotely configuring, modifying, and/or utilizing one or more audio features, options, settings of the mobile device (separate 
	detecting, from the audio detection component, an additional ultrasonic signal in an environment of the mobile device, wherein an account identifier for the account is absent from the additional ultrasonic signal; ([0105]-[0107] Examiner notes that one of ordinary skill in the art, after reading the reference would understand that the control signals, based on captured audio signals, may facilitate remotely configuring, modifying, and/or utilizing one or more audio features, options, settings of the mobile device where the controller tracks and generates device usage logs)
	processing the first ultrasonic signal without using the additional ultrasonic signal based on the account identifier being absent from the additional ultrasonic signal; ([107]-[109] Examiner notes that one of ordinary skill in the art, after reading the reference would understand that when the device receives the ultrasonic signals, it scans and parses them for the appropriate information. In this way, it does not process signals using the appropriate identifiers).
	receiving, from the website, response data comprising the account identifier that causes the mobile device to begin transmitting of a second ultrasonic signal comprising the limited use  passcode encoded into the second ultrasonic signal; and ([0019] Examiner notes that one of ordinary skill in the art, after reading the reference would understand that the system and/or the authentication platform in combination with the user and ; relying devices then converts/transfers or captures/reverts, one or more inaudible machine-transferrable one-time password codes to provide a more authoritative authentication/identification of a user)
	in response to receiving the response data, transmitting the limited use passcode to the separate computing device using the second ultrasonic signal ([0019] Examiner notes that one of ordinary skill in the art, after reading the reference would 

Regarding claim 13, Hubner teaches: The method of claim 12, further comprising: 
	in response to the separate computing device receiving the limited use passcode, receiving a third ultrasonic signal comprising an acknowledgement message; and ([0105]-[0107] Examiner notes that one of ordinary skill in the art, after reading the reference would understand that the control signals, based on captured audio signals, may cause a mobile device to become completely or partially deactivated or otherwise inoperable, where the controller tracks and generates device usage logs)
	deactivating the audio detection component of the mobile device based on the acknowledgement message ([0105]-[0107] Examiner notes that one of ordinary skill in the art, after reading the reference would understand that the control signals, based on captured audio signals, may cause a mobile device to become completely or partially deactivated or otherwise inoperable, where the controller tracks and generates device usage logs).

Regarding claim 14, Hubner teaches: The method of claim 12, wherein prior to the transmitting the limited use passcode, the method further comprises: 
	encrypting the limited use passcode using the account identifier for the account requiring the two-factor authentication process during the checkout flow; and ([0013] Examiner notes that one of ordinary skill in the art, after reading the reference would understand that audio machine-transferrable one-time password codes can include one or more images of the one-time passwords encrypted and watermarked (account identifier), where the images are on an account user's device);
encoding the encrypted limited use passcode into an audio pattern for the second ultrasonic signal ([0013], [0059] Examiner notes that one of ordinary skill in the art, after reading the reference would understand that audio machine-transferrable one-time password codes, which are inaudible, can include one or more images of the one-time passwords encrypted and watermarked (account identifier), where the images are on an account user's device).

Regarding claim 15, Hubner teaches: The method of claim 14, wherein 
	the encrypting and the encoding is by a processor of the mobile device that executes an electronic transaction processing application associated with the account, and wherein the electronic transaction processing application comprises one or more executable processes to access the account through a network connection ([0013], [0044] Examiner notes that one of ordinary skill in the art, after reading the reference would understand that the machine-transferrable one-time password codes can include one or more images of the one-time passwords encrypted and watermarked, where the images are on an account user’s mobile device, where a user attempts to login an online (access the account through a network connection) auction (transaction) website to perform a transaction).

Regarding claim 16, Hubner teaches: The method of claim 12, wherein prior to receiving the limited use passcode, the method further comprises: 
	accessing the account with a service provider using an application running on the mobile device, and wherein the receiving the limited use passcode is in response to the separate computing device processing a transaction using the account ([0013], [0026], [0038], [0080] Examiner notes that one of ordinary skill in the art, after reading the reference would understand that the communications networks may be 

Regarding claim 17, Hubner teaches: The method of claim 12, wherein the transmitting the limited use passcode comprises: 
	encrypting the limited use passcode after the receiving the limited use passcode ([0045] Thereafter, the user device 101 converts the one-time password 201 into a machine-transferrable one-time password code 203…encrypted…and displays the code 203 on its own user interface…The relying party device 103 then reverts the machine-transferrable one-time password code 203 back to the one-time password 201, and sends it to the system 100 for authenticating the user).

Regarding claim 18, Hubner teaches: A service provider system comprising: 
	a non-transitory memory; and ([0112], RAM storing information and instructions)
	one or more hardware processors coupled to the non-transitory memory configured to read instructions from the non-transitory memory to cause the service provider system to perform operations comprising: ([0112], RAM storing information and instructions to be executed by the processor)
	Page 6 of 13Appl. No.: 16/008,314receiving an authentication request for an account used on a website by a first device, wherein the authentication request is associated with a payment for a transaction using the account; ([0018], [0054], [0063] Examiner notes that one of ordinary skill in the art, after reading the reference would understand that an authentication platform receives from a user device a request for a one-time password for authenticating a user at a relying party device, where the request is prompted when a user attempts to log into a system via a browser to enable an purchase transaction)

	determining that the authentication request requires two-factor authentication for processing the payment; ([0014], [0018], [0023] Examiner notes that one of ordinary skill in the art, after reading the reference would understand that when a user attempts to login using an authentication service, the user may open a browser on the user device and access a relying party device that requested user authentication, and then submit a user ID at the user device, and the system responds by sending to the user device a one-time password "OTP" that is used in conjunction with other authentication factors to increase security, where the browser prompts (the authentication page comprises a field for entry of a password) the user for the OTP)
	displaying on the first device a webpage comprising a field for entry of a one- time use passcode for the two-factor authentication; ([0014], [0018], [0023] Examiner notes that one of ordinary skill in the art, after reading the reference would understand that when a user attempts to login using an authentication service, the user may open a browser on the user device and access a relying party device that requested user authentication, and then submit a user ID at the user device, and the system responds by sending to the user device a one-time password “OTP" that is used in conjunction with other authentication factors to increase security, where the browser prompts (the authentication page comprises a field for entry of a password) the user for the OTP)
	transmitting, by the service provider system to the first device, request data for an audio handshake request to process a device handshake between the first device and a second device, wherein ((0069], [0072] Examiner notes that one of ordinary skill in the art, after reading the reference would understand that the an additional module of the information appliance device separately or jointly performs audio machine-transferrable one-time password code conversion and/or recognition to enable authentication and/or identification).

	the request data comprises an account identifier for the account encoded into the audio handshake request and text data that identifies the first device to the second device and causes an activation of the second device, and wherein ([0067] Examiner notes that one of ordinary skill in the art, after reading the reference would understand that the information appliance device includes an input interface that also receives an audio machine-transferrable one-time password code transferred from the user device (second user device) together with and in parallel with human-input one-time passwords).
	the account identifier causes the second device to begin transmitting of an ultrasonic signal comprising the one-time use passcode encoded into the ultrasonic signal; ([0013] Machine-transferrable one-time password codes can include one or more images (e.g., text, 2D graphic, 3D graphic, etc.) of the one-time passwords: "as is," scrambled, encrypted, watermarked, etc. that is on a user device, or another device (e.g., a smart phone, TV, set-top box, kiosk, rental media player, etc.) controlled by and/or in the proximity of the user device, etc., one or more audio signals (e.g., machine-generated sound, tone, volume, pitch, expression, pronunciation, pauses, accents, emphasis; and of course, periods of silence, etc.) of the one-time password "as is," scrambled, encrypted, etc. that is rendered via the user device, or another device (e.g., a smart phone, TV, set-top box, kiosk, rental media player, speaker, intercom, etc.), one or more machine readable signals and/or codes (e.g., propagating electrical or/and electromagnetic signals, such as LED lights (in time sequence, in visual array, etc.), Bluetooth, near field communications, etc.), radar, Infrared (IR), etc.
	transmitting the one-time use passcode and the text data to the second device associated with the account; ([0013], [0067] Examiner notes that one of ordinary skill in the art, after reading the reference would understand that the information appliance device includes an input interface that also receives an audio machine-transferrable one-time password code transferred from the account user device (second user device) together with and in parallel with human-input one-time passwords).
	causing the first device and the second device to discard additional ultrasonic communications when the account identifier for the account is absent in the additional ultrasonic communications; and ([0105]-[0107] Examiner notes that one of ordinary skill in the art, after reading the reference would understand that the control signals, based on captured audio signals, may facilitate remotely configuring, modifying, and/or utilizing one or more audio features, options, settings of the mobile device where the controller tracks and generates device usage logs)
	in response to receiving the one-time use passcode from the first device obtained through the ultrasonic signal from the second device, processing the authentication request based on the one-time use passcode ([0069], [0072] Examiner notes that one of ordinary skill in the art, after reading the reference would understand that the an additional module of the information appliance device separately or jointly performs audio machine-transferrable one-time password code conversion and/or recognition to enable authentication and/or identification).

Regarding claim 19, Hubner teaches: The service provider system of claim 18, wherein the transmitting the one-time use passcode to the second device comprises one of: 
	generating, by the service provider system, the one-time use passcode and transmitting the one-time use passcode to the second device;
	or 
	requesting, by the service provider system, the one-time use passcode from an online banking entity and transmitting the one-time use passcode to the second device (Abstract, [0013], [0019], [0026], [0038], [0059], [0080] Examiner notes that one of ordinary skill in the art, after reading the reference would understand that the communications networks may be completely or partially contained within the online service provider network, where the device users are bank account holders, where system and/or the authentication 

Regarding claim 20, Hubner teaches: The service provider system of claim 18, wherein 
	the displaying on the first device the webpage uses an inline frame element on the webpage, wherein the inline frame element automatically enters the one-time use passcode to the field based on the ultrasonic signal (Fig. 6A, 6B, [0013], [0017], [0018], [0028], [0059] Examiner notes that one of ordinary skill in the art, after reading the reference would understand that the user device using website GUI/browser window (inline frame element) prompts can automatically execute an authentication maneuver involving at least one authentication factor that includes one or more automated audio OTP transfers and conversion, such as converting an OTP into audio tones such as human inaudible frequencies).

Response to Arguments
	Examiner has removed prior 35 USC 101 and 35 USC 112 rejections based on applicant’s remarks and amendments.
	Applicant argues on pages 10-12 of the response that the Examiner has not correctly shown a 35 U.S.C. Prima Fascia case of obviousness.
	Examiner acknowledges applicant’s arguments but respectfully disagrees. The applicant’s arguments are moot as new grounds of rejection have been presented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the prior art listed in the PTO-892 and not directly recited in this office action, disclose anticipation and/or obviousness to combine concerning the applicant’s claims and are therefore included.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.N.M./Examiner, Art Unit 3685                                                                                                                                                                                                        
/STEVEN S KIM/Primary Examiner, Art Unit 3685